Citation Nr: 1007507	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

REMAND

The Veteran had active military service from December 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran and his wife appeared before the undersigned 
Veterans Law Judge at a video conference hearing in December 
2009.  A transcript of that hearing is of record.

After reviewing the claims file, the Board finds that the 
claim must be remanded because of the RO's failure to provide 
proper notice in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2009).   

Although the Veteran was sent a notification letter in August 
2007, it did not inform him of the reason his claim had been 
previously denied in November 1993, and more importantly, the 
2007 letter failed to notify the Veteran of what was required 
to substantiate the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Instead, the 
letter simply told the Veteran to refer to his copy of the 
November 1993 Rating decision for the reason for the denial, 
and stated that the evidence he submitted must relate to this 
fact.  This lack of explanation as to the reason his claim 
was initially denied, and the confusing statement as to what 
evidence he must submit to substantiate his claim, (the 2007 
letter told the Veteran that the evidence he submits must 
relate to "this fact" without explaining what "this fact" 
referred to), is not sufficient to comply with the due 
process requirements of the VCAA, nor the due process 
standards set out by the United States Court of Appeals for 
Veterans Claims (Court).

The Court has explained that the VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for 
the denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Here, the Board interprets the holding in 
Kent as requiring VA to inform the Veteran of what evidence 
is necessary to reopen his claim for service connection for a 
right knee disability.  In this case, to reopen his claim, 
the Veteran would need to submit competent medical evidence 
(e.g., an opinion from a medical doctor) showing that 
currently diagnosed right knee disability is attributable to 
his period of military service, specifically to a disease or 
injury in service, such as the injury the Veteran has 
described as having occurred in 1966.

Further, in a March 2009 supplemental statement of the case 
(SSOC), the RO explained that it had asked the Social 
Security Administration (SSA) to send the RO any records of 
medical treatment used in any disability determination(s).  
In the 2009 SSOC, the RO specifically noted that the SSA 
records had been received, but were mostly duplicative of VA 
medical center treatment records already reviewed.  Copies of 
the records referred to by the RO from the Social Security 
Administration (SSA) were not included in the claims folder.  
On remand, copies of these records must be included in the 
claims file for the Board's review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  This is so because the 
Board must be able to review the evidence considered by the 
RO.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) are fully 
complied with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2009).  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the originating 
agency must apprise the Veteran of the 
bases for the previous denial and 
consequently what is now required to 
reopen the claim and to establish service 
connection.  See Kent, supra.  

2.  The AOJ should associate all records 
obtained from the SSA with the claims 
file.  If such records are no longer in 
the AOJ's possession, obtain from the SSA 
a copy of any decision pertaining to the 
Veteran's claim for SSA disability 
benefits, together with all medical 
records underlying that determination.  
In requesting these records, the AOJ 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

3.  After notifying the Veteran in 
accordance with the VCAA, and affording 
the Veteran an opportunity to submit 
additional evidence, the AOJ should 
undertake any other development deemed 
appropriate, and consider the issue on 
appeal in light of any information or 
evidence received.  If the claim is 
reopened, the AOJ should consider whether 
additional evidentiary development is 
required, such as obtaining medical 
opinion evidence.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

